Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Claims 26-49 and 52-55 are pending in this application.
Claims 26-49 and 52-55 are examined on the merits in this office action.
 

Withdrawn Objection and Rejection
5.	Objection to claims 26 and 55 is hereby withdrawn in view of Applicant’s amendment to the claims.
6.	Rejection of claims 26-55 under 35 U.S.C. 112(a) is hereby withdrawn in view of Applicant’s persuasive arguments.

New Rejection
35 U.S.C. 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 26, 28-30 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harder et al (US 2012/0302496, filed with IDS) as evidenced by Endoparasites (ESCCAP, pp. 1-12, accessed 3/12/2021, enclosed).
10.	Harder et al teach 24-membered cyclooctadepsipeptides PF1022-V, PF-1022-W…(in various isomeric forms) and to the processes for the preparation of the cyclooctadepsipeptides…and the use of the cyclooctadepsipeptides individually or as a mixture as anthelmintics or endoparasiticides (see abstract). Harder et al teach the use of the cyclooctadepsipeptides as anthelmintics or endoparasiticides (see claim 3). Harder et al teach the compounds:
    PNG
    media_image1.png
    670
    579
    media_image1.png
    Greyscale
 (see FIGs. 1-4). Harder et al teach the cyclooctadepsipeptides in various isomeric forms (see formula III, Table 1 and FIGs. 3-37, paragraph [0003]). The PF1022-Vb (Fig. 4) meets the limitation of the instant Formula I, wherein Cy1 and Cy2 are aryl, R1 is C3 alkyl, R1’ is hydrogen, R2, R2’, R3, R3’, R4, R4’ are each independently hydrogen or C4 alkyl, Ra and Rb are independently C1 alkyl. As evidenced by ESCCAP reference, endoparasites Ancylostoma, Capillaria, Dipylidium, Echinococcus, Filaroides, Taenia, Toxocara, Stronglyoides, Toxascaris, and Trichuris (see page 1). The compound of PF1022-Va and PF1022-Vb do not show the stereochemistry. However, Harder et al teach various isomeric forms of the compounds are envisioned. By looking at the PF1022-A (Fig. 1), one of ordinary skill in the art would at once envisage the stereoisomers of both the stereochemistry of PF1022-Va and PF1022-Vb. The MPEP states the following: When the compound is not specifically named, but instead it is necessary to select potions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated (See MPEP 2105). Additionally, instant claims do not define the patient population. Thus, anyone being administered the cyclooctadepsipeptide compounds will have the end effect of treatment of parasitic infection caused by endoparasite. Since Harder et al teach the use of the cyclooctadepsipeptides as anthelmintics or endoparasiticides, and as evidenced by ESCCAP reference, claims 26, 28-30 and 40-42 are anticipated.




Obviousness Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.	Claims 26-49 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10793604. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims and vice versa.

    PNG
    media_image2.png
    619
    600
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    81
    295
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    891
    305
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    376
    324
    media_image5.png
    Greyscale

.

16.	Claims 26-49 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10344056. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims and vice versa. Please note: Instant application is a CON of US Patent No. 10344056. Therefore, the ODP rejection is proper.

    PNG
    media_image2.png
    619
    600
    media_image2.png
    Greyscale
.
18.	US Patent claims are drawn to 

    PNG
    media_image6.png
    892
    623
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    884
    627
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    899
    609
    media_image8.png
    Greyscale





CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654